DETAILED ACTION 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to communications filed on 1/24/2022. Claims 1-2 and 11-12 were amended. Claims 3 and 13 were canceled. No new claims were added. Therefore, claims 1-2, 4-12 and 14-22 are pending for examination. 
 
Title 35, U.S. Code 
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.   

Claim Rejections - 35 USC § 103
1-2, 5, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Spero et al. (U.S. Patent 5,072,218) in view of Chavez et al. (U.S. Patent Application Pub. 

Regarding claim 1 (Currently Amended), Spero teaches a helmet system (Fig 2B, 220) comprising:
a communication interface (210) configured to receive (via signal line 222) a plurality of aircraft data (col 6:57 – col 7:5; a sequence of waypoint position signals indicative of the position of waypoints in a selected flight path of the aircraft) 
a memory system (204;2Q6) configured to store the aircraft data; and
a processing system (202) operably coupled to the communication interface (210) and the memory system (204), the processing system configured to:
format the aircraft data into a plurality of time sequential records (col 22:14-16, step 328; the current and next waypoint earth position signals retrieved from storage);
store the time sequential records in the memory system (col 22:42-44, step 338; new current and new next waypoint earth position signals are stored in a storage buffer of the RAM 204); and
manage storage within the memory system including a buffer (col 22:42-44, step 338; storage buffer of current and next flight path waypoints stored in a storage buffer of the RAM 204).
Spero is silent on:
 a helmet visualization system configured to display data visible to an aircraft operator wearing the helmet system; 
the memory system comprising a data storage system configured to store the aircraft data and an operational memory configured to store values for display on the helmet visualization system; and

manage storage within the data storage system of the memory system as a circular buffer; 
aircraft data comprising a copy of data stored in a crash survivable memory unit of an aircraft;; and 
store, in the memory system, user data associated with the aircraft operator

Chavez from an analogous art teaches an aircraft having an augmented reality flight control system integrated with and operable from the pilot seat and an associated pilot headgear unit, wherein the flight control system is supplemented by flight-assisting artificial intelligence and geo-location systems (Abstract, Figs 14-18). Chavez further teaches a helmet visualization system configured to display data visible to an aircraft operator wearing the helmet system (¶018-¶019 with Figs 1- 2 and ¶024; ARFCS 100 includes headgear 200 with transparent visor 204, control system 206, camera 210, accelerometer 212, speaker 214, tactile generator 216, microphone 218, also see headgear 200 per ¶032);
 a memory system comprising a data storage system (¶032; one or more processors and electronic storage can be disposed within control system 206, and/or disposed within headgear 200) configured to store the aircraft data (¶032; control system 206 can be an embedded system that receives periodic updates from the ARFCS 100; Examiner interprets virtual flight control device (VFCD) 102 received aircraft data, i.e., flight speed, altitude, temperature, fuel levels, etc.as periodic updates from the ARFCS 100, per, ¶024) and an operational memory configured to store values for display on the 
store time sequential records in the data storage system of the memory system (¶032;
control system 206 can be an embedded system that receives periodic updates from the ARFCS 100); and 
manage storage within the data storage system of the memory system; and a helmet housing, wherein the memory system is disposed in the helmet housing (¶032; headgear 200 can function as display, rendering content provided to it from ARFCS 100...  data from ARFCS 100 can be uploaded and stored on headgear 200 during pre-flight, to speed the rendering and environment processing on the headgear 200.  One or more processors and electronic storage can be disposed within the control system 206, disposed within the headgear 200). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Spero with the concepts, as taught by Chavez, for advantages over the prior art by augmenting real-world input with real-world information and additionally, removing large instrument panels allowing for increased pilot visibility.
Spero and Chavez whether alone or in combination do not teach the following features:
 manage storage within the data storage system of the memory system as a circular buffer; and
aircraft data comprising a copy of data stored in a crash survivable memory unit of an aircraft; and 
store, in the memory system, user data associated with the aircraft operator.

e memory system as a circular buffer, as taught by Erwin, for advantages over the prior art by providing a helmet capable of recording relevant data before and/or after an accident or other situation involving the wearer of the helmet (Erwin; ¶029).
Spero, Chavez and Erwin whether alone or in combination still do not teach the following features:
 aircraft data comprising a copy of data stored in a crash survivable memory unit of an aircraft; and 
store, in the memory system, user data associated with the aircraft operator.
Torch from an analogous art teaches a helmet (Fig 18A & 18B; element 912) which may be a standard aviator's helmet, such as those used by helicopter or jet aircraft pilots, e.g., including a pair of night vision tubes or other goggles mounted thereon (col 23:9-12). Torch goes on and teaches the concepts of claimed features: 
aircraft data comprising a copy of data stored in a crash survivable memory unit of an aircraft (col 26:29-35; In another alternative, apparatus 910 may include memory (also not shown) for storing image data, in addition to transmitter and/or cable 948… data may be stored in a recorder device, e.g., similar to a "black box" recorder used in aircraft); and store, in the memory system, user data associated with the aircraft operator (col 16:46-57; processor and/or transmitter circuitry may include identification circuitry (not shown), either as a discrete memory 

Regarding claim 2 (Currently Amended), Spero, Chavez, Erwin and Torch teach the helmet system of claim 1, and Spero further teaches wherein the aircraft data comprises one or more of flight data associated with operation of the aircraft (¶150; flight data to be compressed) and crash survivable memory unit data (¶139; crash survivable memory unit), and the flight data comprises one or more of aircraft and engine parameters (col 4:52-59; helmet mounted display system presenting flight information to pilot including symbols indicative of aircraft operating and aircraft flight parameters such as engine torque, aircraft airspeed, rate of climb and a horizon indicator).

Regarding claim 5 (Currently Amended), Spero, Chavez, Erwin and Torch teach the helmet system of claim 1, and Spero further teaches wherein the data storage system (memory; col 22:42-44, Fig 2B) comprises a data buffer configured to queue the time sequential records (current and next flight path waypoints stored in a storage buffer of the RAM 204) prior to writing to nonvolatile memory (ROM 206) of the data storage system.


receiving a plurality of aircraft data at a communication interface of a helmet system of an aircraft (col 6:57 – col 7:5; receiving via signal line 222 a sequence of waypoint position signals indicative of the position of waypoints in a selected flight path of the aircraft), wherein the aircraft data comprises a copy of data stored in a crash survivable memory unit of the aircraft;
formatting, by a processing system of the helmet system, the aircraft data into a plurality of time sequential records (col 22:14-16, step 328; the current and next waypoint earth position signals retrieved from storage);
storing the time sequential records in a memory system of the helmet system (col 22:42-44, step 338; new current and new next waypoint earth position signals are stored in a storage buffer of the RAM 204); and
managing storage within the memory system as a buffer (col 22:42-44, step 338; storage buffer of current and next flight path waypoints stored in a storage buffer of the RAM 204); and
storing, in the memory system, user data associated with an aircraft operator;
wherein the memory system comprises a data storage system configured to store the aircraft data and an operational memory configured to store values for display on a helmet visualization system of the helmet system, wherein the helmet visualization system is configured to display data visible to the aircraft operator wearing the helmet system; and
wherein the memory system is disposed in the helmet housing.

Spero is silent on:
 a helmet visualization system configured to display data visible to an aircraft operator wearing the helmet system; 

store the time sequential records in the data storage system of the memory system; and 
manage storage within the data storage system of the memory system as a circular buffer; 
aircraft data comprising a copy of data stored in a crash survivable memory unit of an aircraft;; and 
store, in the memory system, user data associated with the aircraft operator.

Chavez from an analogous art teaches a method with an aircraft having an augmented reality flight control system integrated with and operable from the pilot seat and an associated pilot headgear unit, wherein the flight control system is supplemented by flight-assisting artificial intelligence and geo-location systems (Abstract, Figs 14-18). Chavez further teaches a helmet visualization system configured to display data visible to an aircraft operator wearing the helmet system (¶018-¶019 with Figs 1- 2 and ¶024; ARFCS 100 includes headgear 200 with transparent visor 204, control system 206, camera 210, accelerometer 212, speaker 214, tactile generator 216, microphone 218, also see headgear 200 per ¶032);
 a memory system comprising a data storage system (¶032; one or more processors and electronic storage can be disposed within control system 206, and/or disposed within headgear 200) configured to store the aircraft data (¶032; control system 206 can be an embedded system that receives periodic updates from the ARFCS 100; Examiner interprets virtual flight control device (VFCD) 102 received aircraft data, i.e., flight speed, altitude, temperature, fuel levels, etc.as periodic updates from the ARFCS 100, per, ¶024) and an operational memory configured to store values for display on the helmet visualization system (¶034 with Fig 3 and virtual elements 302, 306, 308, 312 etc,, virtual plane may be displayed by headgear 200); and
store time sequential records in the data storage system of the memory system (¶032;
control system 206 can be an embedded system that receives periodic updates from the ARFCS 100); and 
manage storage within the data storage system of the memory system; and a helmet housing, wherein the memory system is disposed in the helmet housing (¶032; headgear 200 can function as display, rendering content provided to it from ARFCS 100...  data from ARFCS 100 can be uploaded and stored on headgear 200 during pre-flight, to speed the rendering and environment processing on the headgear 200.  One or more processors and electronic storage can be disposed within the control system 206, disposed within the headgear 200). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Spero with the concepts, as taught by Chavez, for advantages over the prior art by augmenting real-world input with real-world information and additionally, removing large instrument panels allowing for increased pilot visibility.
Spero and Chavez whether alone or in combination do not teach the following features:
 manage storage within the data storage system of the memory system as a circular buffer; and
aircraft data comprising a copy of data stored in a crash survivable memory unit of an aircraft; and 
store, in the memory system, user data associated with the aircraft operator.
e memory system as a circular buffer, as taught by Erwin, for advantages over the prior art by providing a helmet capable of recording relevant data before and/or after an accident or other situation involving the wearer of the helmet (Erwin; ¶029).
Spero, Chavez and Erwin whether alone or in combination still do not teach the following features:
 aircraft data comprising a copy of data stored in a crash survivable memory unit of an aircraft; and 
store, in the memory system, user data associated with the aircraft operator.
Torch from an analogous art teaches a method including a helmet (Fig 18A & 18B; element 912) which may be a standard aviator's helmet, such as those used by helicopter or jet aircraft pilots, e.g., including a pair of night vision tubes or other goggles mounted thereon (col 23:9-12). Torch goes on and teaches the concepts of claimed features: 
aircraft data comprising a copy of data stored in a crash survivable memory unit of an aircraft (col 26:29-35; In another alternative, apparatus 910 may include memory (also not shown) for storing image data, in addition to transmitter and/or cable 948… data may be stored in a recorder device, e.g., similar to a "black box" recorder used in aircraft); and store, in the memory system, user data associated with the aircraft operator (col 16:46-57; processor and/or transmitter circuitry may include identification circuitry (not shown), either as a discrete memory 

Regarding claim 12 (Currently Amended), Spero, Chavez, Erwin and Torch teach the method of claim 11, and Spero further teaches wherein the aircraft data comprises one or more of flight data associated with operation of the aircraft (¶150; flight data to be compressed) and crash survivable memory unit data (¶139; crash survivable memory unit), and the flight data comprises one or more of aircraft and engine parameters (col 4:52-59; helmet mounted display system presenting flight information to pilot including symbols indicative of aircraft operating and aircraft flight parameters such as engine torque, aircraft airspeed, rate of climb and a horizon indicator).

Regarding claim 15 (Currently Amended), Spero, Chavez, Erwin and Torch teach the helmet system of claim 11, and Spero further teaches wherein the data storage system (memory; col 22:42-44, Fig 2B) comprises a data buffer configured to queue the time sequential records (current and next flight path waypoints stored in a storage buffer of the RAM 204) prior to writing to nonvolatile memory (ROM 206) of the data storage system.


Regarding claim 22, (New) Spero, Chavez, Erwin and Torch teach the helmet system of claim 21, but Spero is silent on wherein the communication interface is disposed in the helmet housing. Chavez further teaches this same concept, wherein the communication interface is disposed in the helmet housing (Fig 1, ¶032; control system 206 can be an embedded system that receives periodic updates from the ARFCS 100; Examiner interprets periodic updates from ARFCS 100 being received via a communication interface in headgear’s 200 housing.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Spero et al. (U.S. Patent 5,072,218) in view of Chavez et al. (Chavez; U.S. Patent Application Pub. 2018/0251230) further in view of Erwin et al. (U.S. Patent Application Pub. 2014/0348484) even further in view of Torch (U.S. Patent 7,515,054) and still further in view of Sawano et al. (U.S. Patent Application Pub. 2005/0202868).  

Regarding claim 4, Spero, Chavez, Erwin and Torch teach the helmet system of claim 1, and Spero further teaches wherein the data storage system comprises nonvolatile memory (Fig 2B; non-volatile ROM 206).
Chavez teaches the helmet housing (see claim 1). Spero, Chavez, Erwin and Torch do not explicitly teach being enclosed in a detachable housing that is separable from the helmet housing of the helmet system.


Regarding claim 14 (Previously Presented), Spero, Chavez, Erwin and Torch teach the method of claim 11, and Spero further teaches the method wherein the data storage system comprises nonvolatile memory (Fig 2B; non-volatile ROM 206).
 Chavez teaches the helmet housing (see claim 1). Spero, Chavez, Erwin and Torch do not explicitly teach being enclosed in a detachable housing that is separable from the helmet housing of the helmet system.
Sawano from an analogous art teaches the concept of an electronic device receiving a ROM memory card in a detachable and separable housing (¶056). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Spero and Chavez with the concept of receiving a ROM memory card in a detachable and separable housing, as taught by Sawano for the purpose of inserting and removing nonvolatile memory/ROM at electronic devices, simply as a convenience to the user.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Spero et al. (U.S. Patent 5,072,218) in view of Chavez et al. (Chavez; U.S. Patent Application Pub. 2018/0251230) further in view of Erwin et al. (U.S. Patent Application Pub. 2014/0348484) even further in view of Torch (U.S. Patent 7,515,054) and still further in view of further in view of McFall (U.S. Patent 5,561,855).  


Regarding claim 16 (Original), Spero, Chavez, Erwin and Torch teach the method of claim 15, but all are silent on configuring a backup power supply configured to provide a temporary power source. McFall from an analogous helmet art teaches the method and concept of a helmet with a remote battery pack and associated electrical cable as a back-up to power electronic components therein when another power source is insufficient to do so (col 2:14-19). Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to combine Spero and Chavez with the concept, as taught by McFall for the purpose of having a back-up source for power electronic components therein when another power source is insufficient to do so.

Claims 7, 8, 9, 17, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Spero et al. (U.S. Patent 5,072,218) in view of Chavez et al. (Chavez; U.S. Patent Application Pub. 2018/0251230) further in view of Erwin et al. (U.S. Patent Application Pub. 2014/0348484) even further in view of Torch (U.S. Patent 7,515,054) and still further in view of Koepke (U.S. Patent Application Pub. 2017/0251096).  



Regarding claim 8, Spero and Chavez teach the helmet system of claim 1, but both are silent on the communication interface comprising a wireless communication link. Koepke from an analogous art teaches the concept of a communication interface comprising a wireless communication link configured to transfer data wirelessly between the helmet system and one or more external communication nodes (communicating via a wired and/or wireless connection with crash memory unit (¶139). Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to combine Spero and Chavez with the concept, as taught by Koepke for the purpose of using either a wireless or wired communication link, as a convenience to the user.

Regarding claim 9, Spero, Chavez, Erwin and Torch teach the helmet system of claim 1, but both are silent on being configured to compress the aircraft data.
Koepke from an analogous art teaches the concept of compressing aircraft/flight data (¶150). Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to combine Spero and Chavez with the concept, as taught by Koepke for the purpose of compressing aircraft data to reduce a volume of data maintained in memory.

Koepke from an analogous art teaches the method and concept of compressing aircraft/flight data (¶150). Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to combine Spero and Chavez with the concept, as taught by Koepke for the purpose of compressing aircraft data to reduce a volume of data maintained in memory.

Regarding claim 18, Spero and Chavez teach the helmet system of claim 11, but all are silent on the communication interface comprising a wireless communication link. 
Koepke from an analogous art teaches the method and concept of a communication interface comprising a wireless communication link configured to transfer data wirelessly between the helmet system and one or more external communication nodes (communicating via a wired and/or wireless connection with crash memory unit (¶139). Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to combine Spero and Chavez with the concept, as taught by Koepke for the purpose of using either a wireless or wired communication link, as a convenience to the user.

Regarding claim 19, Spero, Chavez, Erwin and Torch teach the helmet system of claim 11, but all are silent on being configured to compress the aircraft data.
Koepke from an analogous art teaches the method and concept of compressing aircraft/flight data (¶150). Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to combine Spero and Chavez with the concept, as taught by Koepke for the purpose of compressing aircraft data to reduce a volume of data maintained in memory.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spero et al. (U.S. Patent 5,072,218) in view of Chavez et al. (Chavez; U.S. Patent Application Pub. 2018/0251230) further in view of Erwin et al. (U.S. Patent Application Pub. 2014/0348484) even further in view of Torch (U.S. Patent 7,515,054) and still further in view of Angus et al., (Angus U.S. Patent Application Pub. 2015/0334113).  

Regarding claim 10, Spero, Chavez, Erwin, Torch and Koepke teach the helmet system of claim 9, but all are silent on being configured to encrypt the aircraft data after compression and prior to being written to nonvolatile memory of the data storage system. 
Struttmann from an analogous art teaches the concept of encrypting data after compression and prior to being written to the data storage system (values written to secure storage may be subject to various types of encoding prior to write operations… and   sequences of values are analyzed to identify frequencies with which sequences occur, and those sequences may be mapped to a dictionary in which relatively frequent characters are represented with relatively short values, while longer less frequent sequences are mapped to longer values.  The mapping and dictionary may then be stored in the secure distributed storage in a compressed format.  In some embodiments, after compression, some embodiments may encrypt the data as well, for example, with a symmetric encryption algorithm in which keys are maintained by the client computing device 12). Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to combine Spero and Chavez with the concept, as taught by Struttmann for the purpose of having values written to storage with encoding prior to write operations).


Struttmann from an analogous art teaches the method and concept of encrypting data after compression and prior to being written to the data storage system (values written to secure storage may be subject to various types of encoding prior to write operations… and   sequences of values are analyzed to identify frequencies with which sequences occur, and those sequences may be mapped to a dictionary in which relatively frequent characters are represented with relatively short values, while longer less frequent sequences are mapped to longer values.  The mapping and dictionary may then be stored in the secure distributed storage in a compressed format.  In some embodiments, after compression, some embodiments may encrypt the data as well, for example, with a symmetric encryption algorithm in which keys are maintained by the client computing device 12). Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to combine Spero and Chavez with the concept, as taught by Struttmann for the purpose of having values written to storage with encoding prior to write operations).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-12 and 14-22 have been considered, but the arguments are moot based on the references used in the rejection put forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's
disclosure: 


Pogorelik et al. (U.S. Patent 10,730,638) teaches a main black box data retention device on a transport for recording transport data including operational and status data of the transport while in operation, said main black box including a wireless data transmission device and an array of distributed wireless recording devices on the transport and in wireless data communi-cation with the main black box data, so that each distributed wireless recording device includes a power supply, a wireless data receiver, a non-volatile memory device, and a control unit to receive the transport data from the main black box data retention device and to store the trans-port data into the non-volatile memory device.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684              

						/QUAN ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684